DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 33-46, drawn to an apparatus for use in sensing electrochemical change in an object comprising a substantially electrically conductive body and at least a first electrode.
Group II, claim(s) 47, drawn to a system for use in sensing electrochemical change in an object comprising a first apparatus comprising a substantially electrically conductive body and at least a counter electrode and a second .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the special technical feature of an apparatus for use in sensing electrochemical change in an object comprising a substantially electrically conductive body and at least an electrode, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Suzuki (JPS60200153A).  Suzuki teaches an apparatus for use in sensing electrochemical change in an object (Fig. 4; page 2, lines 46-47: a metal corrosion measuring apparatus), the apparatus comprising: a substantially electrically conductive body (Fig. 4: shield 21 and insulating rubber 22 are together deemed to be the body; page 2, lines 47-48: a shield for noise prevention made of steel; thus the body is substantially electrically conductive because the shield is made of steel) defining a cavity (Fig. 4: showing the shield 21 defining a cavity) for containing an electrolyte (Fig. 1: the electrochemical measuring means, i.e., the electrolytic cell 1 containing electrolytic solution 4; page 2, lines 25-27: it is necessary to interpose the electrolytic solution in order to obtain electrical conduction between the counter electrode and the reference electrode and the underlying metal; thus the cavity in Fig. 4, corresponding to the electrolytic cell in Fig. 1, must contain electrolyte to be in contact with the electrode), the body having a first surface (Fig. 4: the shield 21 and the coating film 2 contact each other via the insulating rubber 22 along a surface, i.e., the surface beneath the insulating rubber 22); and at least a first electrode (Fig. 4; page 4, line 5: electrode 23) at least partially within the cavity (Fig. 4: showing electrode 23 inside the cavity defined by the shield 21), the first electrode for connection to a potentiostat or a galvanostat and arranged to be, in use, in electrical contact with the electrolyte in the cavity (Fig. 1; page 3, lines 7-11: the metal electrode 23 is connected to the copper wire 25; the other end of one copper wire 25 is connected to a test electrode terminal of a potentiostat and the other end of the other copper wire 25 is connected to a reference electrode terminal and a counter electrode terminal; page 2, lines 25-27: it is necessary to interpose the electrolytic solution in order to obtain electrical conduction between the counter electrode and the reference electrode and the underlying metal; thus, the electrode to be used in sensing electrochemical change in an object must be for connection to a potentiostat/galvanostat for corrosion measurement of the object and in electrical contact with the electrolyte); wherein the electrically conductive body comprises at least a first part (Fig. 4: the shield 21 is deemed to be the first part) and a second part (Fig. 4: the insulating rubber 22 is deemed to be the second part), the second part slideably movable relative to the first part from a first, retracted, position to a second, extended, position, such that the length of the first surface is greater when the second part is in the second position than when the second part is in the first position (since the rubber is an elastic material subject to deformation upon applied force, the insulating rubber 22 is deemed to be slideably movable relative to the shield 21 when a vertical force, e.g., the weight of the shield 21, is applied on; here, the original state of the insulating rubber 22 is deemed to be the first, retracted, position, and when the vertical force is applied, the pressed insulating rubber 22 becomes thinner in the vertical direction and wider in the horizontal direction and is deemed to be a second, extended, position, and the length of the surface underneath the insulating rubber 22 becomes greater when it is pressed).
The designation “arranged to be, in use, in electrically conductive contact with the object along substantially the hole of a length of the first surface and arranged physically to isolate, in use, the electrolyte from the object” fails to particularly point out and distinctly claim the subject matter which the inventor/applicant regards as the invention.  Here, claim 33 discloses “a first electrode” at least partially within the cavity and in electrical contact with the electrolyte in the cavity, and it appears that this first electrode be a reference/counter electrode and the object (the metal to be measured) be used as a working electrode.  In another word, if the electrolyte and object are arranged physically isolate with each other, in use, the apparatus cannot be used in sensing electrochemical change in the object, as evidenced by Suzuki which teaches it is necessary to interpose the electrolytic solution in order to obtain electrical conduction between the counter electrode and the reference electrode and the underlying metal (page 2, lines 25-27).  Thus, the two-electrode electrochemical cell device 200 in Fig. 2 seems only to be a half-cell rather than a complete electrochemical cell.  The Applicant is invited to amend this designation to particularly point out and distinctly claim the subject matter of the invention.  Further, the claimed limitation “the first surface” in claim 33 should be shown in the drawings to help clarify the subject matter of the invention.

No telephone communication is made to John Lastova, the representative of applicant, based on the above complex restriction requirement. MPEP 812.01.  The applicant is invited to elect the group of invention to the above restriction requirement and amend the elected claims as needed to facilitate further examination.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795